Opinion by
Oblady, J.,
The plaintiff’s property, which was covered by a policy of insurance issued by the defendant, was totally destroyed by fire on July 14,1895. Pursuant to a notice of the loss, R.Wilson Hoffman, the assistant secretary of the company, called on the plaintiff on July 18, and with him viewed the ruins with the intention of adjusting the loss. After which these two persons repaired to the office of a justice of the peace, before whom the adjuster offered to make up the proofs of loss by fixing the value of the property at the time of the fire at $175, but the parties separated without a settlement. The testimony is conflicting as to the character of the occupancy of the building immediately preceding the fire, and as to whether there was a request or demand for an arbitration of the controversy.
On October 14, 1895, the plaintiff sent to the company a request for payment of the amount of the policy, and received in reply thereto, the following letter: “ Replying to your letter of the 14th inst., will say, that without admitting or denying liability, that no proof of the alleged loss has ever been received by us, and until you comply with the conditions of the policy we are not aware of any claim you have against us, signed R. Wilson Hoffman, assistant secretary.”
On the trial, several defenses, which were dependent entirely on disputed facts, were urged, and were submitted to the jury, and a verdict returned in favor of the plaintiff.
.By the defendant’s own showing, the loss was a total one. A notice was received by the company within twenty-four hours thereafter; it'was acted upon by an authorized adjuster who *158viewed the premises and conferred with the owner as to his title and the occupancy of the building, and agreed to prepare proofs of loss for $175, leaving as the only matter in controversy, the amount of liability of the company.
The company had full and prompt notice of a total loss, and no further notice or proofs of loss were necessary. As a rule, the law does not require vain things, and technical proofs could but restate that of which the company was already informed: Roe v. Ins. Co., 149 Pa. 94.
By the letter of .the assistant secretary, who was also the adjuster who offered to prepare the proofs of loss for $175, the only defense therein suggested was the lack of proofs of loss, but on the trial, insufficient occupancy, refusal to arbitrate, and depreciated value, are urged in addition to the absence of formal proofs of loss.
By the answers given to plaintiff’s sixth, seventh and tenth points, and the defendant’s fourth and seventh points, the questions of occupancy of the budding and the adjuster’s knowledge of all the facts in relation thereto at the time he offered to make up the proofs of loss were fairly submitted to the jury and found in favor of the plaintiff’s contention.
In the affidavit of defense, which is verified by the oath of this same secretary and adjuster, and in the defendant’s bill of particulars, it is stated “ that the whole value of the building destroyed was at the time of the alleged fire not more than three hundred dollars,” and that the company could not be held responsible for more than two thirds of the value.
The defendant cannot play fast and loose in this way, for as was said by Chief Justice Sterrett in McCormick v. Ins. Co., 163 Pa. 184, “Every consideration of public policy demands that insurance companies should be required to deal with their customers with entire frankness and fairness. They may refuse to pay without specifying any ground, and insist upon any available ground, but when they plant themselves upon a specific defence, and so notify the assured, they should not be permitted to retract after the latter has acted upon their position as announced, and incurred expenses in consequence of it;” Earley v. Ins. Co., 178 Pa. 631.
Under the charge of the court, every necessary fact to sustain this verdict was fairly submitted to the jury.
The judgment is affirmed.